DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/10/2021 has been entered.  Claims 14 and 17 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 6-8, with respect to claim 13 has been fully considered and is persuasive.  The rejection of the claim has been withdrawn.  Applicant’s amendment to the Specification have overcome each and every objection set forth in the non-Final Office Action previous mailed on 12/11/2020.
Allowable Subject Matter
Claims 13, 15-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowable for requiring in the method:
“…sensing a temperature of a fluid material of a mixture of water and at least one type organic molecule to be dispensed; 
controlling the temperature of the fluid material to be dispensed; 
dispensing the fluid material onto a printing surface…the printing surface having a temperature equal or lower than the phase transition temperature of the dispensed fluid material;…
immersing the entire printed object…in an immersion liquid having a constant temperature that is lower or equal to the phase transition temperature of the printed material as each layer is printed;…
sensing the temperature of the immersion liquid; 
controlling the temperature of the immersion liquid; and 
sensing the distance between the level of the immersion fluid and a top surface of the last printed layer.”
Meaning both the temperature of the fluid material to be dispensed and the immersion liquid are mutually sensed and controlled to a temperature below the phase transition temperature of the dispensed fluid material.
The closest prior art of record, Jones (US 2010/0167020 A), discloses a method for cryogenic 3D printing of an object (paragraph 0068), comprising: dispensing a fluid material (formulation 30) onto a printing surface to form a layer of a 3D printed solid object (41 in Figure 4), the printing surface having a temperature equal or lower than the phase transition-45-BK-2016-035-2-US temperature of the fluid material (paragraph 0068); repeating step the dispensing to print multiple layers; and immersing the entire printed object to last level of the printed layer in an immersion liquid (cold fluid 42) having a constant temperature that is lower or equal to the phase transition temperature of the printed material as each layer is printed (paragraph 0068, the cold fluid freezes the liquid formulation as the layer is complete).  However, Jones neither teaches nor suggests sensing and controlling the temperature of both the fluid material to be dispensed and the immersion fluid nor the fluid material comprises a mixture of water and at 
Applicant argues, see pages 7-8, Jones fails to teach or suggest sensing and controlling the temperature of both the fluid material to be dispensed and the immersion fluid; specifically, that the mechanism by which the dispense material disclosed by Jones does not involve sensing and control; Examiner agrees.  Jones pertains to a process for freeze casting ceramic materials for medical applications (e.g. implants and/or prosthesis) and not to printing of organic compositions as claimed in the instant application.  Layers are deposited and solidified by contact with a jet of liquid nitrogen at the point of contact to grow the freeze cast article (paragraph 0067); hence, one of ordinary skill in the art would find no reason or benefit from sensing and controlling the material to be dispensed or the immersion fluid.  As disclosed in the instant application, sensing and controlling both the material to be dispensed and the immersion fluid allows forming distinct temperature zones in the printing process for controlling the microstructure of the organic printed object (paragraphs 0018, 0059-0061 of the instant Specification).
Another prior art, Chian (US 2010/0291176 A1), is referenced for disclosing sensing and controlling the temperature of a fluid material during forming a scaffold by cryogenic prototyping (Figures 1-2, paragraphs 0079-0092).  By controlling the temperature, the scaffold pore size can be controlled and optimized by regulating the rate of cooling between the fluid material and the chamber (Figure 4, paragraphs 0005, 0050-0051, 0093).  Applicant argues, see pages 8-9, it would be improper to apply the teachings of Chian to address the deficiencies of Jones as the process of Chian is fundamentally different from both Jones and the instant 
Claims 15-16 and 18-21 are allowable at least for depending on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/21/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748